Citation Nr: 1002438	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  04-20 537A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Togus, Maine



THE ISSUE

Entitlement to service connection for an innocently acquired  
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1999 to October 
1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision issued by 
the RO.  

The Veteran requested a videoconference hearing before a 
Veterans Law Judge (VLJ) in his June 2004 Substantive Appeal.  
He was scheduled for such a hearing in September 2005, but 
failed to report without explanation.  Consequently, his 
hearing request is deemed withdrawn.  See 38 C.F.R. § 
20.702(d) (2009).  

The Board remanded the case to the RO for further development 
of the record in December 2006.  

After the Board obtained medical expert opinion in the case, 
the Veteran was notified of that opinion and provided a copy 
thereof.  The Veteran was also notified, as required under 38 
C.F.R. § 20.903(a), that he could submit additional evidence.  
See also 38 C.F.R. § 20.903(b).  



FINDINGS OF FACT

1.  The Veteran is shown to have been discharged from a 
limited period of service due to persistent marginal 
performance due to a personality disorder.  

2.  An innocently acquired psychiatric disorder to include a 
mood disorder or schizophrenia is not shown to have been 
clinically present in service or during the one year 
presumptive period thereafter.  

3.  The Veteran currently is not shown to suffer from an 
innocently acquired psychiatric disorder separate and 
distinct from primary substance abuse that is attributable to 
any event or incident or the Veteran's brief period of active 
service.  



CONCLUSION OF LAW

The Veteran does not have an innocently acquired psychiatric 
disability due to disease or injury that was incurred in or 
aggravated by active service; nor may a psychosis be presumed 
to have been incurred therein; a personality disorder is not 
a disease or injury within the meaning of applicable 
legislation.  38 U.S.C.A. §§ 105, 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.301, 3.303, 3.307, 3.309, 4.9 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.     §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
and 5126, was signed into law on November 9, 2000.  (West 
2002 & Supp. 2009).  Implementing regulations were created, 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2009).  

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).  

Prior to the initial adjudication of the Veteran's claim for 
service connection for a psychiatric disorder in the July 
2001 rating decision, he was provided notice of VCAA in 
November 2000.  

An additional VCAA letter was sent in January 2007.  The VCAA 
letters indicated the types of information and evidence 
necessary to substantiate the claim, and the division of 
responsibility between the Veteran and VA for obtaining that 
evidence, including the information needed to obtain lay 
evidence and both private and VA medical treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claim, 
and was furnished a Supplemental Statement of the Case (SSOC) 
in May 2009.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

All relevant evidence necessary to decide the issue on appeal 
has been identified and obtained.  The evidence of record 
includes service treatment records, service personnel 
records, private medical records, and statements and 
testimony from the Veteran.  

The Board recognizes that the Veteran received Worker's 
Compensation Benefits in 2008 (See May 2009 VA examination).  
Here, there is no reasonable possibility that any Worker's 
Compensation records would substantiate the Veteran's claim 
for a psychiatric disability.  The Veteran received Worker's 
Compensation for a hernia that he sustained while working as 
a painter.  (Id.)

Further, the Veteran was afforded a VA examination in May 
2003, February 2004, May 2009, as well as an expert opinion 
from a Veterans Health Administration (VHA) doctor.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All 
pertinent due process requirements have been met.  See 38 
C.F.R. § 3.103 (2009).  


II.  Service Connection for a Psychiatric Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303(a) (2009).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2009).  

Service connection may also be granted for a chronic disease 
of psychosis, when it is manifested to a compensable degree 
within one year of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2009); 38 C.F.R.  §§ 
3.307, 3.309 (2009).  

No compensation shall be paid if the disability resulting 
from injury or disease in service is a result of the 
Veteran's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1131 (West 2002 & Supp. 2009).  

Direct service connection may be granted only when a 
disability or cause of death was incurred in or aggravated in 
line of duty, and not the result of the Veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301 (2009).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin. 
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3).  

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  

For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d).  

"Willful misconduct" means an act involving conscious 
wrongdoing or known prohibited action.  A service department 
finding that injury, disease or death was not due to 
misconduct will be binding on the Department of Veterans 
Affairs unless it is patently inconsistent with the facts and 
the requirements of laws administered by the Department of 
Veterans Affairs.  (1) It involves deliberate or intentional 
wrongdoing with knowledge of or wanton and reckless disregard 
of its probable consequences.  (2) Mere technical violation 
of police regulations or ordinances will not per se 
constitute willful misconduct.  (3) Willful misconduct will 
not be determinative unless it is the proximate cause of 
injury, disease or death.  38 C.F.R. § 3.1(n).  

Personality disorders, which are characterized by 
developmental defects or pathological trends in the 
personality structure manifested by a lifelong pattern of 
action or behavior, or other psychiatric symptomatology shown 
to have existed prior to service with the same manifestations 
during service, which was the basis of the service diagnosis, 
will be accepted as showing pre-service origin.  Personality 
disorders are not diseases or injuries within the meaning of 
applicable legislation for VA disability compensation 
purposes.  Carpenter v. Brown, 8 Vet. App. 240 (1995); 
38 C.F.R. §§ 3.303(c), 4.9 (2009).  

However, service connection may be granted, in limited 
circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See 
Akins v. Derwinski, 1 Vet. App. 228 (1991) (VA must point to 
a specific finding that increase in disability is due to the 
natural progress of the condition).  Clear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service.  38 C.F.R. 
§ 3.306(b).  

The Veteran claims that his psychiatric disability was 
aggravated by service.  (See December 2006 Appellant Brief).  
The service treatment records in this regard reflect that he 
was seen at the mental health clinic a day after entering 
active service.  There was no diagnosis made, and he was 
returned to active duty.  He was referred to the mental 
clinic in October 1999 by his command because of his 
persistent marginal performance, chronic tardiness and an 
inability to comply with routine standards of duty.  He gave 
a history of feeling physically threatened by his father 
during his childhood.  He was diagnosed with an adjustment 
disorder and a personality disorder with schizotypal and 
narcissistic features.  He was given a general discharge due 
to a personality disorder.  

Subsequent to service, the Veteran was diagnosed with 
paranoid schizophrenia in May 2001.  The treatment records 
from the Somerset County Jail show that the Veteran was 
diagnosed with cannabis dependence and a mood disorder in 
December 2002.   

Upon VA examination in May 2003, the VA examiner reviewed the 
record and diagnosed the Veteran with marijuana abuse and a 
personality disorder, NOS, most likely borderline and/or 
narcissistic.  

Upon VA examination in February 2004, the Veteran's Axis I 
diagnoses included depressive disorder, NOS (possibility 
related to substance abuse); cannabis abuse; and alcohol 
abuse.  He was diagnosed with borderline personality 
disorder.  

The Veteran underwent a VA examination in May 2009.  He told 
the VA examiner that he had been diagnosed with bipolar 
disorder.  Upon mental status examination, there was no 
evidence of impairment of thought process or communication.  

The Veteran denied any auditory or visual hallucinations.  He 
described himself as having depressed with no specific 
symptoms other antidote descriptions of irritability and 
inappropriate anger.  The Veteran was diagnosed with Axis I:  
Marijuana dependence and a mood disorder, NOS.  

The VA examiner noted, in part, that his personality 
problems, rather than his mental health symptoms, appeared to 
interfere with his ability to maintain relationships and work 
and that his psychiatric disorder appeared to pre-exist 
service, but was not exacerbated by his in-service duty.  

The Board subsequently requested a medical expert opinion 
from a VHA medical specialist.  The VHA physician reviewed 
the claims file and the available medical records.  In an 
opinion dated in September 2009, the specialist stated:  

The record does not support a chronic psychiatric 
disability other than a personality disorder.  His 
history is consistent of a Cluster B Personality 
Disorder.  The appellant has demonstrated 
Borderline Narcissistic traits throughout the 
provided history.  This has affected his perception 
of self and others and impaired his ability to 
function in a broad range of social and 
occupational settings.  He was given a diagnosis of 
Adjustment Disorder during [a] psychiatric 
evaluation [in] October 1999.  This is not 
consistent with the history or the clinical 
description of the appellant provided by the 
evaluator at that time.  Rather his inability to 
perform his duties in the service was again due to 
enduring pattern of dysfunction of a personality 
disorder.  This includes irresponsibility, 
impulsivity, entitlement, and inability to accept 
consequences for these behaviors.  

There is no evidence in the history or clinical 
presentation of the appellant having the diagnosis 
of schizophrenia.  He had had no history of 
hallucinations, delusions, disorganized thought 
process or negative symptoms.  

After a carefully reviewing of the service treatment records, 
the post-service medical records, the VA examinations 
reports, and the recently obtained VHA medical opinion along 
with the Veteran's own lay statements, the Board determines 
that the Veteran is not shown to have an innocently acquired 
psychiatric disorder that was incurred in or aggravated by 
his brief period of active service.  

While the service treatment records included an initial 
impression of an adjustment disorder, the Veteran was 
discharged for persistent marginal performance due to a 
personality disorder.  

The records from several years after service show various 
diagnoses, including schizophrenia, substance abuse and a 
mood disorder.  However, a VA examination in May 2003 only 
noted diagnoses of substance abuse and a personality 
disorder.  

Subsequently. a February 2004 VA examiner diagnosed a 
depressive disorder, NOS but added that it was possibly 
related to substance abuse.  There was no showing of 
schizophrenia or another innocently acquired psychiatric 
disorder.  

The most recent VA examination in May 2009 noted diagnoses of 
substance abuse and a mood disorder, NOS.  The VA examiner 
added pertinently that the personality problems had actually 
caused interference with his social and industrial 
adaptability and added a "psychiatric disorder" had pre-
existed service.  However, on this record, the Board finds no 
evidentiary basis for rebutting the presumption of soundness.  

Finally, and most importantly, the VHA medical opinion found 
that the Veteran did not suffer from an innocently acquired 
psychiatric disorder in service and that the only supportable 
diagnosis at that time was that of a personality disorder.  
Simply, there is no showing that the .  Thus, the presumption 
of aggravation in service is rebutted and the claim must be 
denied.  

To the extent the Veteran's symptoms were attributable to a 
personality disorder, this is not considered to be a disease 
or injury for VA compensation purposes under the applicable 
regulations.  See Carpenter v. Brown, 8 Vet. App. 240 (1995); 
38 C.F.R. §§ 3.303(c), 4.9.  

The September 2009 VHA opinion in this case is controlling in 
showing that the Veteran's inability to perform his duties in 
the service was due to an enduring pattern of dysfunction of 
a personality disorder, which included irresponsibility, 
impulsivity, entitlement, and inability to accept 
consequences for this behaviors.  See Carpenter v. Brown, 
supra; 38 C.F.R. §§ 3.303(c), 4.9.  

Actually, the only evidence supporting the Veteran's claim 
are his own lay assertions, but the Veteran in this regard 
does not possess the requisite medical training, expertise, 
or credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a Veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a Veteran is not competent 
to offer opinions on medical diagnosis or causation).  

Without competent evidence to support these lay assertions, 
the Board must find that the evidence preponderates against 
the Veteran's claim.  

To the extent the Veteran obliquely asserts that his 
psychiatric problems are related to a long history of drug 
and/or alcohol abuse that he asserts began in service, any 
such recreational drug use and abuse is not documented in the 
record.  Any such persistent behavior after service must be 
considered to be the productive of the Veteran's own wilful 
misconduct.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. § 3.301. 

Accordingly, on this record, the claim of service connection 
must be denied.  



ORDER

Service connection for an innocently acquired psychiatric 
disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


